SN Hn Wn BP W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00994-TLN-DB Document 19 Filed 08/03/20 Page 1 of 2

Mark Aussieker | L E D
8830 Olive Ranch Lane . q
Fair Oaks, CA 95628 AUG 03 2020

Phone: 916-705-8006 CLERK. U.S. DISTAL
aussieker1 @gmail.com EASTERN DISTRICT OF CALIFORNIA

8 TEE |
in pro per
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

0344, -TLW-BB
Mark Aussieker, No. 2:20-cv-00544<«
Plaintiff,
REQUEST FOR ENTRY OF JUDGEMENT
V. AGAINST DEFENDANT STEWART

MARKETING

STEWART MARKETING,LLC,
GRAYLAN STEWART,
Defendant.

 

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT
Plaintiff Mark Aussieker hereby requests that the Clerk of the above-entitled Court enter

Judgment in this matter against STEWART MARKETING,LLC and GRAYLAN STEWART

Plaintiff received a courtesy email on 07/13/2020 informing him that a rule 68 offer was
mailed to him. Plaintiff's Notice of acceptance was mailed on 07/18/2020 to counsel for
Defendant who is designated by law to accept service on behalf of DEFENDANTS. Tracking
information shows that the notice of acceptance was received on 07/22/2020. (See attached Proof
of Service, and notice of acceptance)

Plaintiff files this request according Federal Rules of Civil Procedure. Accordingly,
default must be entered against Defendants

Dated July 28th, 2020

Mark Aussieker

 
Case 2:20-cv-00994-TLN-DB Document 19 Filed 08/03/20 Page 2 of 2

DECLARATION OF Mailing

I, the undersigned declare that at the time of service of the papers
herein referred to, I was least EIGHTEEN (18) years of age, and I
served the following documents:

Notice of plaintiff's acceptance of rule 68 offer

On the following parties:

 

STEWART MARKETING,LLC, | GRAYLAN STEWART

 

 

 

Mark Joseph Reichel Mark Joseph Reichel
455 Capitol Mall STE 802 455 Capitol Mall STE 802
Sacramento, CA 95814 Sacramento, CA 95814

 

 

 

 

 

 

BY mailing certified first class mail on said date by
depositing said documents in the U.S. Mail in a sealed envelope
with postage fully pre-paid, addressed as above to the above
party.

Person Serving:
Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628

I declare under penalty of perjury under the laws of the state of
California that the foregoing is true and correct:
Date 07/28/2020

Mark Aussieker

Executed in Sacramento, CA
